UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROBERT N. LAPORTE,                    
               Plaintiff-Appellant,
                 v.
                                                  No. 02-1015
JOHN E. POTTER, Postmaster General
of the United States,
                Defendant-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-00-3341-PJM)

                      Submitted: August 13, 2002

                      Decided: September 4, 2002

 Before MICHAEL, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Joe C. Ashworth, Leonardtown, Maryland, for Appellant. Thomas M.
DiBiagio, United States Attorney, Tarra DeShields-Minnis, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                         LAPORTE v. POTTER
                              OPINION

PER CURIAM:

   Robert N. LaPorte, a United States Post Office employee, appeals
the district court’s order granting summary judgment to John E. Pot-
ter, Postmaster General of the United States, in LaPorte’s employ-
ment discrimination action filed under Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West
1994 & Supp. 2001).

   On appeal, LaPorte argues that the district court erred in holding
statements he and his daughter made regarding his frustration with the
Post Office were insufficient to substantiate his claims of pain, suffer-
ing, and emotional distress, and in so doing, rejecting his prayer for
compensatory damages. We review the district court’s order de novo,
viewing the evidence in the light most favorable to LaPorte. Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Higgins v. E. I.
DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th Cir. 1988).
LaPorte’s claim is meritless; the district court did not err in holding
that the brief and conclusory statements LaPorte offered failed to sub-
stantiate his claim for compensatory damages. Hetzel v. Prince Wil-
liam County, 89 F.3d 169, 171 (4th Cir. 1996).

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid in the decisional pro-
cess.

                                                            AFFIRMED